DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
On June 15, 2018, Examiner issued a restriction requirement. Examiner required a restriction between Group 1 (device) and Group 2 (method). Examiner also required an election of species between Species A (figure 2), Species B (figure 3), Species C (figure 4), Species D (figure 5), Species E (figures 6 and 8), and Species F (figure 7). 
On June 27, 2019, Applicant elected Group 1 (device), and Species A (figure 2). Applicant’s response was incomplete as Applicant did not say it was with, or without, traverse.
On August 1, 2018, Examiner issued a non-final office action. On page 2 of this office action Examiner stated that the restriction will be treated without traverse because of Applicant’s incomplete response in failing to point out the supposed errors in the restriction requirement. 
On December 27, 2018, a final office action was issued.
On April 12, 2019, an advisory action was issued.
On April 25, 2019, an RCE was filed.
On July 29, 2019, a non-final office action was issued.
On January 31, 2020, a final office action was issued.
On May 18, 2020, an advisory action was issued.
On May 20, 2020, an RCE was filed.
On June 19, 2020, a first action final was issued.
On September 9, 2020, an advisory action was issued.

On October 28, 2020, a non-final office action was issued.
On January 5, 2021, Applicant amended the specification, and added new figures.
On February 24, 2021, Examiner issued a final rejection which included an objection to the specification and drawings.
On May 5, 2021, an advisory action was issued. The advisory did not enter the after final amendments.
On May 7, 2021, an RCE was filed with the after final amendments originally filed on May 5, 2021.
On June 7, 2021, Examiner issued a restriction by original presentation because Applicant’s RCE filing was change the originally elected species from Species A (figure 2) to species B (figure 3). The nature of the restriction by original presentation was that Applicant was claiming an order to newly created sub-layers 211a and 211b. The originally filed specification, pg. 10 at lines 18-27 never described an order of dielectric material, and conductive material. Examiner withdrew all the claim (page 4), and gave Applicant two (2) months to reply.
On July 20, 2021, Applicant filed new claims. 
On July 28, 2021, a non-compliant action was issued based upon improper status identifiers in the claims.
On July 29, 2021, Applicant filed amended claims, and a response. This non-final office action is the response to the July 20, 2021 Applicant filing.
On October 28, 2021, Examiner issued a non-final office action to the amendment made on July 29, 2021.
On December 28, 2021, Applicant filed amendments to the claims. These amendments broadened claim 16. Examiner notes, as will be discussed below, these broadened claims still encompass a carbon nanomembrane, and if Applicant were to amend the claim such that carbon nanomembrane will not read on the claims then a restriction by original presentation would issue.

Based upon the record, and based upon the originally filed specification it would appear that figure 2 has support for the nanomembrane 211 to be multiple layers. This is because page 
Therefore, based upon the above, Applicant will be allowed to claim a multi-layered 211 of figure 2 so long as Applicant does not claim an order to the multi-layers of figure 2 because Applicant does not have support for any order of the layers in the multi-layered 211. 
In the drawing objection section below Examiner has provided a path forward to remove the issue at hand.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nanomembrane comprising a two or more layers…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


    PNG
    media_image1.png
    341
    544
    media_image1.png
    Greyscale

The issue with the drawings is that Applicant wants to claim element 211 can comprise multiple layers as stated in the specification. However, the drawings, specifically figure 2, does not show multiple layers. Thus, the drawings were objected as not showing the claimed subject matter. In order to solve this issue Examiner proposes Applicant file a new figure in the style of Examiner’s annotated figure 2 above. This solution includes adding a bracket “}” for the label 211 to point to, and to create a plurality of horizontal dashed lines in element 211. This will show that 211 can be formed of multiple layers, but will not give an order to the multiple layers. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Examiner note:
Applicant has broadened the claim to state the “nanomembrane comprises two or more layers”. However, this claim still reads on one of the layers being a carbon nanomembrane layer. If Applicant were to amend the claim to remove the possibility of the nanomembrane layer being carbon nanomembrane then Applicant would receive a restriction by original presentation. This is because Applicant has by originally filed claim 24, and previously amended claims elected the nanomembrane being a carbon nanomembrane as no other nanomembrane materials were originally presented.
Enablement
Claims 16-21, 24, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 16,

Applicant teaches that they form graphene by using a CVD process. Page 15 at lines 6-15. Examiner will show that when one forms a graphene layer using CVD after forming a carbon nanomembrane layer that it turns the carbon nanomembrane layer into a second graphene layer. This is due to the temperature of the CVD process disclosed by the prior art. Applicant does not disclose the temperature by which they form the graphene layer. Applicant admits this on page 12 of their remarks where they state “that only thing this says is that graphene can be deposited by chemical vapor deposition…” Therefore, Applicant admits they do not describe the parameters of their CVD process by which graphene is formed on top of a carbon nanomembrane. Because of this one of ordinary skill in the art reading applicant’s specification would expect it to be a temperature used in the prior art. As stated using said temperature would turn the carbon nanomembrane into graphene. Thus, in the final product Applicant would not have a graphene layer on top of a carbon nanomembrane, rather, it would be a graphene layer on a graphene layer.

Turning to the Wands factors (MPEP 2164.01(a)):
a) breath of the claims
The breath of the claims is such that there needs to be in order: 1) a supporting substrate, 2a) a conductive material on the supporting substrate, 2b) a nanomembrane on the supporting substrate, and 3) a graphene channel member on the conductive material, and on the carbon 
Remarks dated December 28, 2021,
Applicant states that Applicant and Examiner appear to agree on the breath of the claim which is a graphene layer on two or more nanomembrane layers. It would appear that Applicant is attempting to assert that two or more layers does not have to be a carbon nanomembrane layer. This is not persuasive. See Examiner note above. 

b) the nature of the invention
the nature of the invention is a transistor where the channel of the transistor is graphene, and under the graphene channel is a conductive member and  insulating carbon nanomembrane1, and under the carbon nanomembrane is a substrate and the channel is a carbon nanomembrane.
Remarks dated December 28, 2021,
Examiner and Applicant appear to agree on the nature of the invention. 

c) the state of the prior art
The prior art teaches:
a graphene channel (US 2012/0286244 A1, figure 1, element 130), on an insulating layer of SiO2, Si3N4 (element 120); and 
a graphene conductive channel (US 2013/0037780 A1 figure 2, element 201) on a insulating layer (110, where the insulating layer is hydrophobin protein monolayer, or an electrically insulating polymer such as PDMS). 
However, neither of these forms graphene on a carbon nanomembrane.
The prior art also teaches:
 that one can form carbon nanomembrane on graphene. See figure 1 of Woszczyna et al., "All-Carbon Vertical van der Waals Heterostructures: Non-destructive Functionalization of Graphene for Electronic Applications", Adv. Mater. 2014, 26, 4831–4837 (“Woszczyna”). 
that carbon nanomembranes turn into graphene when annealed. See Woszczyna; See Turchanin, Andrey, "Molecular engineering of graphene, carbon nanomembranes and their heterostructures for nanotechnology applications", http://www.tntconf.org/2013/Abstracts/2013_Turchanin_Andrey_turchanin@physik.uni-bielefeld.de_TNT2013.pdf (“Turchanin”); See Turchanin et al., "Carbon Nanomembrane", Adc. Mater. 2016, 28, 6075-6103 (“Turchanin II”). 
the prior art teaches that forming CVD of graphene is done at around 1000 °C. See Bointon et al., " High Quality Monolayer Graphene Synthesized by Resistive Heating Cold Wall Chemical Vapor Deposition", Adv. Mat. 2015, 27, 4200-4206, page 4200 at col. 1.
Ai et al., "1 nm Thick Functional Carbon Nanomembrane (CNM): New Opportunities for Nanotechnology", Beilstein Bozen Symposium on Molecular Engineering and Control May 14th – 18th, 2012, Prien (Chiemsee), Germany, where the abstract teaches that carbon nanomembranes will turn into graphene at 1000 degrees.
graphene, CVD Graphene - Creating Graphene Via Chemical Vapour Deposition, http://web.archive.org/web/20130619060612/https://www.graphenea.com/pages/cvd-graphene, where without a catalyst the temperature required to form graphene is 2500 degrees C, and with a catalyst the temperature to form graphene is 1000 degrees C.
Together the prior art teaches:
that one can form graphene channels;
that one can form carbon nanomembranes on graphene. Examiner notes that this is the reverse of what Applicant is doing. Where Applicant is forming graphene on nanomembranes; and 
that forming graphene by CVD one needs a temperature of around 1000 °C, and when one uses this temperature one anneals carbon nanomembranes such that the carbon nanomembranes turns into graphene.
Taken together the prior art teaches that when one forms the devices of Applicant by the means disclosed by Applicant one will not create a graphene layer above a carbon nanomembrane layer. Instead, because of the temperature necessary to form graphene by CVD one will turn the underlying carbon nanomembrane layer into another graphene layer. Applicant’s disclosure does not teach how the use of CVD in forming the graphene layer allows for the underlying carbon nanomembrane layer to remain a carbon nanomembrane layer, and not turn into a second graphene layer in the final product.
Remarks dated December 28, 2021,
Examiner notes that Applicant has provided no evidence. As will be seen in the working examples section below, Applicant does not provide a method, or means, for forming the claimed subject matter.

However, Examiner has shown that forming graphene by CVD requires elevated temperatures, and when one exposes carbon nanomembranes to the required elevated temperatures that it turns the carbon nanomembrane into graphene. Thus, using Applicant’s sole disclosed method one of ordinary skill in the art would find that the underlying carbon nanomembrane layer would be turned into graphene such that the final product using Applicant’s sole disclosed method would not result in a layer of graphene above a carbon nanomembrane layer. Rather, it would form two graphene layers.
Applicant presents the example of figure 10a-b as showing a working example. However, Applicant does not disclose the parameters by which they made the alleged working example. The only, sole, means stated in the disclosure is CVD. Which as stated would turn the underlying carbon nanomembrane layer into graphene. See working examples below; See written description below.

d) level of ordinary skill in the art
The level of one of ordinary skill in the art is evidenced by the prior art.
Remarks dated December 28, 2021,
Applicant is requesting a 102 reference to show a negative that graphene cannot be formed on a carbon nanomembrane by means of CVD. This is not the test. Examiner has provided a plurality of references to show the skill of one of ordinary skill in the art. The prior shows that using Applicant’s disclosed method would not result in a layer of graphene on a 

e) level of predictability in the art
Based upon the references it would be predicable that one can form a carbon nanomembrane (“CNM” or “nanomembrane”) on a substrate. It would be predictable to form graphene by CVD. It would be predicable that one could then turn that nanomembrane into a graphene layer by annealing the nanomembrane. It would be predicable that one could then form a second nanomembrane on the graphene layer. 
It would not be predicable to form a graphene layer on a nanomembrane layer as the formation of the graphene layer, either by CVD or annealing, would turn the underlying nanomembrane layer into a graphene layer. This is because of the temperatures required to form graphene.
What would not be predictable is forming a graphene layer on the nanomembrane layer. This is because the prior art states that in order to form the graphene layer one needs to anneal the CNM. 
Remarks dated December 28, 2021,
Applicant submits there are several ways to deposit graphene as a layer without turning the underlying carbon nanomembrane layer into graphene. However, Applicant has provided no evidence to back up their attorney arguments.

f) amount of direction provided by the inventor. 
Applicant teaches how to form a carbon nanomembrane material on a substrate. Pages 14-15 at lines 13-4, and figure 9
Applicant teaches how to form carbon nanomembrane material on a graphene layer, and the graphene layer is on a substrate. Page 15 at lines 6-14, and figure 10.
Applicant does not show how to make a nanomembrane on a substrate, and then a graphene layer on the nanomembrane as shown in Applicant’s figure 2.
Remarks dated December 28, 2021,
Applicant’s argument is that the claims are drawn to a device, and not a method, and as a device they have set forth the order required to claim the device. Additionally, Applicant states they describe how to make the device on page 15 at lines 6-10 where they state CVD can be used. Applicant then relies on the statement that one of ordinary skill in the art would know how to form the claimed device.
This argument is unpersuasive. In fact, this is the basis of the entire enablement rejection. Examiner has provided a plurality of references which in fact show that one of ordinary skill in the art does not know how to use CVD to form graphene above a carbon nanomembrane material. Since the prior art shows that one of ordinary skill in the art does not know how to do this Applicant is must provide more than just saying use CVD because just using CVD one of ordinary skill in the art would expect to turn the underlying layer of carbon nanomembrane into graphene. Therefore, the level of direction provided by the inventor is not enough to allow one to make the device without undue burden, and based upon the prior art is counter to what one of ordinary skill in the art would expect to happen. 


g) the existence of working examples.
The only alleged working example is Applicant’s disclosure, and as stated above, there is no direction on how to make this alleged working example. Thus, at best Applicant’s specification is an invention to experiment. The table below shows the layers stacked from the bottom up, and what Applicant’s originally filed specification teaches and what it does not teach:
Taught – figure 9
Taught – figure 10
Claimed device - Not taught


Graphene

Carbon nanomembrane
Carbon nanomembrane
Carbon nanomembrane
Graphene 
Conductive material
Substrate 
substrate
substrate

The reason the claimed device is not taught is because Applicant does not teach how to form graphene on top of the carbon nanomembrane material in a manner which does not convert the carbon nanomembrane into another graphene layer. This is important, or critical, because the claim is directed to a final device. Based upon Applicant’s disclosure, and the state of the prior art, if one uses CVD to form graphene one will need to temperature to be about 1000 degrees Celsius. The prior art states that at this temperature one will turn carbon nanomembranes into graphene. Thus, if one of ordinary skill in the art was to use the methods described by Applicant, and form graphene on top of carbon nanomembranes it would turn the carbon nanomembranes 
Remarks dated December 28, 2021,
Applicant states that figure 2 is the working example. 
Assume figure 2 does work, the question still becomes how did Applicant get it to work. Applicant has not disclosed their “secret sauce” to form graphene above a carbon nanomembrane using CVD and not turn the carbon nanomembrane into graphene at the temperatures required to form graphene using CVD.

h) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Based upon the Applicant’s disclosure one can form the graphene layer above the nanomembrane using conventional techniques. However, the conventional techniques state that one would turn the underlying nanomembrane layer into a graphene layer based upon the CVD temperature required to form the graphene layer. Further, Applicant’s disclosure does not teach one of ordinary skill in the art a specific way of forming graphene on top of carbon nanomembrane such that the carbon nanomembrane is not converted to graphene. Therefore, quantity of experimentation appears to be great.
Remarks dated December 28, 2021,
Applicant asserts that one of ordinary skill in the art would be well aware of how to make a graphene layer on not just carbon nanomembranes, but also on any other layer. Applicant asserts the claim is not limited to using CVD.

Applicant asserts that one of ordinary skill in the art would know how to form graphene above a carbon nanomembrane, and have the carbon nanomembrane remain in the final product, but Applicant provides no evidence of this. Nor, does Applicant’s disclosure teach how this is done. Applicant simply instructs the Public to use CVD. However, it has been shown that using CVD would not result in the final product as claimed. To remedy this Applicant simply states there are other methods one of ordinary skill in the art can use. However, these other methods are also not disclosed. Therefore, the quantity of experimentation that needed to make the invention based upon the content of Applicant’s disclosure is great. This is because in effect the Public, and one of ordinary skill in the art, is going to have to rediscover how Applicant makes their claimed device. Because as far as the evidence shows following Applicant’s disclosure will not lead one of ordinary skill  in the art to make Applicant’s claimed device.

Conclusion to Enablement
After weighing all the factors above, it is Examiner’s position that Applicant has not enabled the claim.


Written Description
Claims 16-21, 24, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 16,
Based upon the analysis under enablement above, it appears that Applicant does not written description support for the claimed limitations. This is because Applicant has possession of forming a carbon nanomembrane on a substrate, and forming a carbon nanomembrane on a graphene layer, but not forming a graphene layer on a carbon nanomembrane. Therefore, one skilled in the relevant art would not consider that the Applicant’s had possession of the claimed alleged invention.
Under Lockwood v. American Airlines, Inc., 107 F.3d 1565 (Fed. Cir. 1997), in order to have possession of the claimed invention an Applicant “must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Id. at 1572. Such that one is “in possession” of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious. Id. citing Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 563-64 (Fed. Cir. 1991); MPEP 2163.02. Here Applicant has not shown that they have possession of the claimed device, as the method described to make the claimed device would result in two graphene layers and not a 
Examiner notes the written description requirement “is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.”  Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1354 (Fed. Cir. 2010) (en banc)
Remarks dated December 28, 2021,
Applicant states they are aware of the quid pro quo of patent law. Applicant states they are not hiding anything, and are not required to disclose work products or lab notebooks as part of the patent application process.
Applicant is correct. However, Applicant is required to disclose to the public how to make the claimed invention, and is required to show they actually had possession of the claimed invention. The originally filed specification does not show that Applicant had possession of the claimed invention as the originally filed specification does not teach one of ordinary skill in the art how to make the claimed invention.


Scope of Enablement
Claims 16, 18-21, 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while potentially being enabling for an insulating carbon nanomembrane above the layer of conductive material, does not reasonably provide enablement for the layer of conductive material to be above conductive carbon nanomembrane.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Examiner note:
Applicant has broadened the claim to state the “nanomembrane comprises two or more layers”. However, this claim still reads on one of the layers being a carbon nanomembrane layer. If Applicant were to amend the claim to remove the possibility of the nanomembrane layer being carbon nanomembrane then Applicant would receive a restriction by original presentation. This is because Applicant has by originally filed claim 24, and previously amended claims elected the nanomembrane being a carbon nanomembrane as no other nanomembrane materials were originally presented. Thus, the scope of the claim includes the one of the two or more layers of the nanomembrane can be a carbon nanomembrane layer. The scope of enablement rejection will look at this situation.
Regarding claim 16,
According to Trustees of Boston Univ. v. Everlight Elec. Co., Ltd., 896 F.3d 1357 (Fed. Cir. 2018) “[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’ ” Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (alteration in original) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). Id. at 1362. The Court went on to state:
Our precedents make clear that the specification must enable the full scope of the claimed invention. E.g., Sitrick, 516 F.3d at 999 (“The full scope of the claimed invention must be enabled.”); Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1378–79 (Fed. Cir. 2007) (“That full scope must be enabled ....”); AK Steel, 344 F.3d at 1244 (“[T]he applicant’s specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention.”); Genentech, 108 F.3d at 1365 (similar); see Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 
Id. at 1364.
Here the full scope of the claim, and what is stated in the specification, is that the nanomembrane can comprise a carbon nanomembrane and a layer of conductive material. The specification does not state any order of these two. Therefore, some of allowable orders of these sub-layers in relation to the channel member are:
Example 1
Example 2
Channel member
Channel member
Carbon nanomembrane (insulating)
Layer of conductive material (conductive)
Layer of conductive material (conductive)
Carbon nanomembrane (insulating)


Here Example 1 will work because the carbon nanomembrane is described as being insulating such that the conductive material is separated from the channel member. Example 2 will not work because the layer of conductive material will short the channel member, and thereby prevent the channel from fulling its function. Applicant has not enabled Example 2 because Applicant has not described how the layer of conductive material will not short the channel member.
Remarks dated December 28, 2021,
Applicant asserts that by their amendment they have alleviated the scope of enablement rejection because the claim does not require the nanomembrane to be a carbon nanomembrane.
This is incorrect. Applicant has broadened the limitation such that the carbon nanomembrane may be something else, but it need not be. Thus, part of the scope of the claim is that the nanomembrane can be a carbon nanomembrane. Applicant does not have support for this scope. Thus, the claim is properly rejected under scope of enablement.



Response to Arguments
Applicant's arguments filed December 28, 2021, have been fully considered but they are not persuasive for all the reasons indicated above. 
Applicant needs to provide evidence to rebut Examiner’s position. This evidence needs to show that one can form graphene by means of the disclosed CVD process at a temperature that does not turn the underlying carbon nanomembrane into graphene. Without such evidence Examiner has to rely upon the evidence disclosed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/Primary Examiner, Art Unit 2822                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No order of the conductive member and insulating carbon nanomembrane is claimed or disclosed.